Citation Nr: 1502059	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-20 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for left ear hearing loss.

2. Entitlement to service connection for skin disorders, including as related to exposure during service to herbicide agents.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from January 1975 to February 200.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision by the Nashville, Tennessee Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO denied service connection for left ear hearing loss and for skin disorders.

In November 2014, the Veteran had a Travel Board hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is in the Veteran's claims file.

The issue of service connection for skin disorders is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Left ear hearing did not worsen during service, and was normal at separation from service.

2. Left ear hearing loss found on testing years after service is not related to injury, disease, noise exposure, or other events during service.



CONCLUSION OF LAW

Current left ear hearing loss was not incurred or aggravated in service, and may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).

Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/
Hartman v. Nicholson, 19 Vet. App. 473 (2006). Notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). Insufficiency in the timing or content of notice is harmless, however, if the errors are not prejudicial to the claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (notice errors are reviewed under a prejudicial error rule).

Also, in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

The RO provided the Veteran with VCAA notice in a letter issued in August 2010. In that letter the RO addressed the information and evidence necessary to substantiate claims for service connection. The RO informed the Veteran how VA assigns disability ratings and effective dates. The letter also addressed who was to provide the evidence.

In the November 2014 Travel Board hearing, the Veteran was assisted by an accredited representative from the Veterans of Foreign Wars of the United States. The undersigned VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing. The Board therefore finds that, consistent with Bryant, the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error provided in notice during the Veteran's hearing constitutes harmless error.

The Veteran's claim file (including information in the paper file and information stored in electronic records systems) contains service treatment records, records of post-service treatment and examinations, statements from the Veteran and his spouse, and a transcript of the November 2014 Board hearing. With respect to the claim that the Board is deciding at this time, the claim for service connection for left ear hearing loss, the Veteran has had medical examinations performed by qualified clinicians who reviewed his claim file. The examiners explained their findings and conclusions. The examinations and examination reports are adequate for the purpose of addressing that claim.

With respect to the claim that the Board is deciding at this time, the Veteran was notified and aware of the evidence needed to substantiate the claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran has actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests. See Pelegrini, 18 Vet. App. at 121. Therefore, any such error is harmless, and does not prohibit consideration of that claim on its merits. See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Left Ear Hearing Loss

In the September 2014 rating decision, the RO granted service connection for right ear hearing loss and for tinnitus. The Veteran reports that he also has left ear hearing loss. He contends that the left ear hearing loss, like the right ear hearing loss and tinnitus, is related to noise exposure during his artillery duties in service, including in Vietnam.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection for certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The Court has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For VA disability benefits purposes, impaired hearing is considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran reports that during service he was exposed to noise in his duties in artillery. His service separation record documents that he served in an artillery unit, and that his specialty was field artillery. A medical examination on entrance into service in September 1970 included audiological testing. On that testing, in each ear, none of the auditory thresholds in the relevant tested frequencies was greater than 15 decibels. He had a service separation examination in March 1972. On audiological testing, in the right ear, the threshold at 3000 Hertz was 30 decibels, and that threshold at 4000 Hertz was 60 decibels. In the left ear, none of the thresholds was greater than 20 decibels. After separation from active service, in December 1973, the Veteran had an examination for entrance into the Army National Guard. On audiological testing, in the left ear, none of the thresholds was greater than 10 decibels.

The claims file contains records of private and VA treatment of the Veteran from 1994 forward. In private treatment in 1994, the Veteran reported dizziness and tinnitus. Private testing in August 1997 showed bilateral hearing loss. A September 1999, a private clinician noted that the Veteran had recurrent otitis externa. Private testing in July 2002 again showed bilateral hearing loss. In a VA audiology consultation in September 2003, it was noted that the Veteran had frequent ear infections, bilateral hearing loss, and intermittent tinnitus for more than ten years. In private treatment in August 2006, it was noted that he had eczema in his ears. In 2009, he reported right ear discomfort, and was found to have otitis media and excessive cerumen.

In July 2010, the Veteran submitted a claim for service connection and disability compensation for bilateral hearing loss and for tinnitus. In a 2010 statement, the Veteran's wife wrote that she had known him for 38 years and had been married to him for 36 years. She reported that, for as long as she had known him, he had had problems with his hearing. She noted that when they watched television or a movie he regularly asked whether others could hear and wanted the volume to be increased.

On VA examination in August 2010, the Veteran reported having had ear trouble since service. He stated that during service he served in field artillery and was exposed to artillery noise. He indicated that after service he had worked as a truck driver, as a painter, and in a factory. He stated that he had tinnitus, and that the tinnitus sometimes interfered with hearing. The examiner reported having reviewed the Veteran's claims file. Audiological testing showed bilateral sensorineural hearing loss. The examiner noted that, during service, there were significant threshold shifts in the right ear. In the left ear, the examiner noted, there were no significant threshold shifts during service, and hearing was normal at separation from service. The examiner expressed the opinion that current right ear hearing loss is most likely related to noise exposure in service; but that it is less likely than not that current left ear hearing loss is related to service.

In a January 2011 statement, the Veteran wrote that he had extensive noise exposure during his artillery service in Vietnam. He indicated that he experienced ringing and difficulty hearing equally in both ears. He also reported that during service he had a bug get into one of his ears, and he developed swelling and pain in the ear. He expressed the belief that his hearing loss in both ears was related to service.

The Veteran had another VA hearing loss examination in July 2014. The examiner reported having reviewed his claims file. Testing showed bilateral sensorineural hearing loss. The examiner expressed the opinion that it is not at least as likely as not that the Veteran's left ear hearing loss is related to his service. The examiner noted that the Veteran's left ear hearing tested as normal on separation in 1972 and on examination in 1973. The examiner noted an Institute of Medicine study that indicated that there was not sufficient evidence to determine whether noise exposure could lead to the development of hearing loss with onset long after the noise exposure.

In the November 2014 Travel Board hearing, the Veteran reported that he was exposed to considerable artillery noise during his artillery duties in service. He also related that during service a bug got into his ear, he believed the left, and swelling developed. He stated that ever since service he had experienced difficulty hearing and ringing in his ears. He indicated that the tinnitus contributed to his difficulty hearing. The Veteran's wife reported that he had great difficulty hearing, such that those speaking to him had to repeat themselves. She indicated that she could not perceive a difference between his left and right ears in his capacity to hear.


Hearing testing performed in the 1990s and since showed that the Veteran has left and right ear hearing loss. In contending that his left ear hearing loss is service-connected just as his right ear hearing loss is, he notes that both of his ears were exposed to artillery noise during service, and that he has experienced hearing difficulty in both ears since service. In 2010 and 2014, however, VA audiologists noted that at separation from service his right ear showed threshold shifts, but his left ear hearing tested as normal. Based on that history, the examiners opined that it is less likely than not that the left ear hearing loss that was shown on testing years after service is related to service. The Veteran is competent to recall and report his past and recent perceptions regarding his hearing. However, the 1970s testing results, and the examiners' opinions based on those results, are more persuasive regarding the condition of the Veteran's left ear hearing at separation from service and the likely etiology of the left ear hearing loss found many years after service. The Board therefore finds that the preponderance of the evidence is against service connection for the Veteran's left ear hearing loss.


ORDER

Entitlement to service connection for left ear hearing loss is denied.


REMAND

The Board is remanding, for the development of additional evidence, the issue of service connection for skin disorders. The Veteran and his wife report that he has had skin disorders beginning soon after separation from service. In addition, he served in Vietnam in 1971 and 1972, and thus is presumed to have been exposed to herbicide agents. See 38 U.S.C.A. § 1116 (West 2014);38 C.F.R. §§ 3.307, 3.309(e) (2014). In veterans exposed to herbicides, service connection is presumed for the skin disorders porphyria cutanea tarda, chloracne, or other acneform disease consistent with chloracne, if the skin disorder became manifest within a year after the last date of exposure to herbicides. 38 C.F.R. §§ 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e). The Veteran has reported VA medical treatment for which the records have not been obtained. Specifically, he states that in the late 1970s he received treatment at the VA Medical Center in Murfreesboro, Tennessee. On remand, records of that treatment are to be sought. Post-service treatment records show treatment for skin disorders, and reflect a long history of such disorders. It is not clear from the records whether his skin disorders have included any of the disorders presumed to be related to herbicide exposure. In addition, the assembled records do not directly address the likelihood that the current disorders began during service or are otherwise related to service. On remand, he is to receive a VA medical examination, with file review, to address the nature and likely etiology of his post-service skin disorders.

Accordingly, the case is REMANDED for the following action:

1. Request records of all outpatient and inpatient treatment of the Veteran from January 1, 1975, forward at the VA Medical Center in Murfreesboro, Tennessee. Document in the Veteran's claims file each request for those records and each response. Associate the records obtained with his claims file. 

2. Schedule the Veteran for a VA medical examination to address the nature and likely etiology of post-service skin disorders. Provide the Veteran's claims file (including the paper file and relevant information from Virtual VA and VBMS) to the examiner for review. Ask the examiner to review the claims file and examine the Veteran.

Ask the examiner to provide diagnoses for all current skin disorders, and to list other post-service skin disorder noted in treatment records. Ask the examiner to state whether the Veteran has porphyria cutanea tarda, chloracne, or other acneform disease consistent with chloracne. 

Ask the examiner to, for each skin disorder shown on the examination or noted in post-service treatment records, provide opinion as to whether it is at least at least as likely as not (a 50 percent or greater likelihood) that the disorder began during service or is otherwise causally related to events during service. Ask the examiner to explain the conclusions reached.

3. Thereafter, review the expanded record and consider the remanded issue. If that issue remains denied, issue a supplemental statement of the case, and afford the Veteran and his representative an opportunity to respond. Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded. The Veteran has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  he law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


